Exhibit 16.1 JEFFREY & COMPANY CERTIFIED PUBLIC ACCOUNTANTS 61 BERDAN AVENUE WAYNE, NEW JERSEY 07470 LICENSED TO PRACTICE IN NEW YORK AND NEW JERSEY MEMBER OF AICPA PRIVATE COMPANIES PRACTICE SECTION CENTER FOR PUBLIC COMPANY AUDIT FIRMS TEL:973-628-0022 FAX:973-696-9002 E-MAIL:rgjcpa@optonline.net May 20, 2014 U.S. Securities and Exchange Commission treet, NE Washington D.C. 20549 We have reviewed the filing of Amanasu Techno Holdings Corporation on Form 8-K/A, dated May 20, 2014, and agree with the statements made therein. Yours truly, /s/Jeffrey & Company Jeffrey & Company
